Title: XIV. Opinion of the Secretary of War, 29 August 1790
From: Knox, Henry
To: Washington, George



Sir
War office 29th August 1790

In answer to your secret communication of the 27th instant, and the questions stated therein I humbly beg leave to observe,
That the United States, by not being under the obligation of any treaty, either with Spain or England, are in a situation, to grant, or deny, the passage of troops, through their territory, as they shall judge fit.
The granting or refusing therefore the expected demand of a free passage to the troops of England, through the territory of the United States, in order to attack the dominions of Spain upon the Mississippi, will depend upon a due estimation of the consequences arising from either alternative.
The United States are too well aware, of the great and permanent evils, which would result from Englands becoming possessed of the Mississippi and West Florida, to concur in any arrangements to facilitate that event.

The law of Nations establish the principle, that every neutral nation may, refuse the passage of troops through its territory, when such passage may tend to its injury.
In the present case, the passage of the British troops, would be to effect an object directly contrary to the interests and welfare of the United States. If therefore the demand should be made, it may be refused, consistently with the principles of self preservation, and the law of Nations.
But there are two modes of refusal—a denial, unaccompanied by any other act; and a denial accompanied by force to oppose the passage, if it should be attempted after having been refused.
The first mode is all that can with propriety be done under the present state of things. If after the denial, the british troops should proceed, they become the aggressors, and establish a just cause of War, whenever the interests of the United States shall dictate the measure. Although a denial, unaccompanied by any other act, might be unpleasant to great Britain, yet she would not probably think it, of itself, a sufficient cause for waging war against the United States. But if a force should be actually opposed to the passage of the troops, a war with great Britain would appear to be the inevitable and immediate consequence.
The true interests of the United States dictate a state of neutrality in the affair between Spain and England. Should the United States be dragged into the war in the present moment, the loss of their commerce might justly be expected; The Source of their revenue would be cut off, and the proposed system of public credit fatally postponed if not entirely blasted. These are serious evils and to be avoided if possible.
It is however to be remarked that it is highly improbable that Spain would enter into the War, unless she expected to be supported by France—Nor does there appear any solid objections to this expectation, but the present debilitated and convulsed state of France. The family compact and other treaties between the two Kingdoms will continue to exist, notwithstanding the situation of France, until formally renounced. This has not been the case. The probability therefore is that France will be combined with Spain.
If this should be the case, every effort on the part of France will be employed to associate America in the War. And it is a question of great moment whether the United States could strictly comply with the treaty of friendship and Commerce entered into with France on the 6th of February, and observe an exact neutrality.

Although it would seem hardly possible that either England, or France and Spain combined, would make such Offers to the United States as to counterbalance the advantages of Neutrality, yet the case may be otherwise, or the United States may be obliged to enter into the War in order to avert a greater evil.
These considerations with their several extensive relations unite in dictating an answer to Lord Dorchester in terms as little exceptionable as possible.
That the United States had recently manifested their sincere desires, not only to continue at peace with Great Britain but to cement the same by commercial arrangements which might be reciprocally beneficial.
But that the real causes of dispute between England and Spain were too little understood at present by the United States for the President to consent to a measure which would seem to be inconsistent with that strict neutrality the United States would desire to observe.
But if notwithstanding this answer, or if no request should be made for the purpose, and the troops march through the territory of the United States, to attack the dominions of Spain it might be proper for the President of the United States to convene immediately the legislature if the occasion should be so urgent as to require their meeting at an earlier day than the adjournment, and to lay the whole affair before them, with his opinion of the measures proper to be pursued. For the Congress are vested with the right of providing for the common defence, and of declaring war, and of consequence they should possess the information of all facts and circumstances thereunto appertaining.
In the mean time the dispositions and designs of the contending parties will unfold themselves, The terms of each side be known and estimated, and the United States better able than at present, to judge of the exact line of conduct they ought to pursue.—I have the honor with perfect Respect to be Sir Your humble Servant

H Knox

